PD-0445-15
                                                                      COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                      Transmitted 9/17/2015 9:55:56 AM
                                                                       Accepted 9/17/2015 10:20:49 AM
                                                                                        ABEL ACOSTA
                                  IN THE                                                        CLERK
             COURT OF COURT OF CRIMINAL APPEALS OF TEXAS
                      ______________________________
                                 No. PD-0445-15
                        _______________________________
                                                                         September 17, 2015
                        THE STATE OF TEXAS, Appellant

                                           v.

                      DAVID FREDERICK CARY, Appellee

__________________________________________________________________
   On Appeal from the Court of Appeals, Fifth District of Texas at Dallas
                 Court of Appeals No. 05-13-01010-CR
__________________________________________________________________


                 APPELLEE'S UNOPPOSED FIRST MOTION
               TO EXTEND TIME TO FILE APPELLEE’S BRIEF

        Appellant David Frederick Cary respectfully moves for an extension of time

to file his Appellee’s Brief by until , 2015. In support of this motion, she would

respectfully show as follows:

        1.     The deadline for filing the Appellant’s Brief is September 17, 2015.

        2.     Appellant seeks an extension of time of 21 days, until October 15,

2015.

        3.     An extension is necessary because of appellate counsel’s schedule and

the complexity of the issues. The charges in this case concern alleged bribery of a

candidate for district court judge of Collin County, Texas. The record involves


Unopposed Motion for Extension of Time--Page 1
complicated legal and factual issues implicating, among other things, the interplay

between the Texas bribery statute, election laws, and campaign finance reporting.

The trial lasted two weeks, and the trial exhibits are over 8000 pages.

      4.     APPELLEE, THE STATE OF TEXAS, DOES NOT OPPOSE

THIS REQUESTED EXTENSION.

      4.     No previous extension has been sought or granted.

                                        Respectfully submitted,


                                        ____/s/ John M. Helms____________
                                        John M. Helms
                                        Texas Bar No. 09401001
                                        BRODEN, MICKELSEN, HELMS &
                                        SNIPES, LLP
                                        2600 State Street
                                        Dallas, Tx 75204
                                        Tel: (469) 951-8496
                                        Fax: (214) 720-9594
                                        john@johnhelmslaw.com

                                        ATTORNEYS FOR APPELLEE,
                                        DAVID FREDERICK CARY


                       CERTIFICATE OF CONFERENCE

     Undersigned counsel has conferred with Joseph Corcoran, counsel for
Appellee, the State of Texas, and the Appellee does not oppose this motion.

                                                 ____/s/ John M. Helms____________
                                                 John M. Helms



Unopposed Motion for Extension of Time--Page 2
                          CERTIFICATE OF SERVICE

      This certifies that a true and correct copy of this instrument has been served
on counsel of record on Sepbember 16, 2015, as follows:

Joseph Corcoran
Assistant Attorney General
P.O. Box 12548
Capitol Station
Austin, TX 78711
* DELIVERED VIA E-MAIL *
                                                 ____/s/ John M. Helms____________
                                                 John M. Helms




Unopposed Motion for Extension of Time--Page 3